Title: To John Adams from James Francis Armstrong, 2 November 1799
From: Armstrong, James Francis
To: Adams, John



Novr. 2d. 1799.—

Mr. Armstrong wishes to insinuate to the President of the United States his wish to know whether the President proposes to communicate with our Church tomorrow as we expect the administration of the Lord’s Supper then by Dr. Woodhull—The Communicants sit with us not at a common Table, but in the Pews around the Pulpit—mine in which the President sat last Sabbath week is one, which I wish he may see fit to occupy to morrow—but should any thing induce the President not to communicate, Mr. Armstrong wishes that he may not have the trouble of changing his Seat, and will have another provided for him.—
Mr. Armstrong begs leave also to express his regret to the President, that he has not been able thro’ indisposition personally to pay his respects to the President since his arrival at this place—Should Mr. Armstrong’s desire to wait on the President lead him to transgress the rules of Etiquette, the President will be so good as to excuse him, but Mr. Armstrong’s wish is that the President would honour him by taking a Dish of Tea with Mrs. Armstrong any evening convenient to the President before he leaves Trenton.
